ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_04_EN.txt.                                                                                                  720




                       DISSENTING OPINION OF JUDGE AD HOC ROUCOUNAS

                 [Translation]

                    Brief history — The need to determine the name through negotiations and
                 common consent — The object and purpose of the Interim Accord — Disagreement
                 with the Court over its jurisdiction to settle this dispute — Article 5 and the
                 obligation to negotiate in good faith — Admission to international organizations:
                 NATO is a special case — Article 11: agreeing not to object if the other Party
                 fulfils its obligations under Article 5, which precedes Article 11 — The scope of the
                 obligations assumed by the Parties — The “practice of the organization”, the
                 violations of resolution 817 and of the Interim Accord and the protests of the
                 Respondent — Good neighbourliness — Rights and obligations in relation to third
                 parties under Article 22 — Reliance, in the alternative, on the principle of exceptio
                 non adimpleti contractus — Countermeasures.


                                                table of contents

                                                                                           Paragraphs

                 Introduction and Brief History                                                  1-6
                       I. To Resolve the Name Issue through Negotiations and Com‑
                          mon Consent, or to Maintain the “Difference” at the Cost
                          of Frustration, Insecurity and Confusion                              7-11
                      II. The Object and Purpose of the Interim Accord                         12-16
                     III. The Court Lacks Jurisdiction to Settle this Dispute                  17-24
                     IV. Article 5 and the Obligation to Negotiate in Good Faith               25-35
                      V. Admission to International Organizations: NATO Is by
                         Its very Nature a Special Case                                        36-40
                     VI. Article 11: Agreeing not to Object if the other Party
                         Fulfils Its Obligations under Article 5, which Precedes
                         Article 11                                                            41-52
                     VII. The Scope of the Obligations Assumed by the Parties                     53
                 VIII. The “Practice of the Organization”, the Violations of
                       Resolution 817 and of the Interim Accord and the Pro‑
                       tests of the Respondent                                                 54-58
                     IX.	Good Neighbourliness                                                  59-60
                      X. Rights and Obligations in relation to Third Parties under
                         Article 22                                                            61-65

                                                                                                   80




5 CIJ1026.indb 157                                                                                       20/06/13 08:42

                           application of interim accord (diss. op. roucounas)            721

                     XI. Reliance, in the Alternative, on the Principle of Exceptio
                         Non Adimpleti Contractus66-67

                 XII. Countermeasures                                                  68-75

                                                      *
                   To my regret, I voted against points 1 and 2 of the operative part of the
                 Judgment; I did so for the following reasons.


                                     Introduction and Brief History

                     1. Both Parties accept that the Interim Accord of 13 September 1995 is
                  an international treaty with full legal effect. Nonetheless, it does have a
                  number of significant unusual features. First, it may be asked whether, in
                  the history of contemporary international relations, there have been other
                  treaties in which the States parties are not referred to by name. The text
                  is signed by two individuals, who represent respectively the “Party of the
                  First Part” and the “Party of the Second Part”, and one has to deduce
                  from this that those individuals represent Greece and the former Yugo‑
                 slav Republic of Macedonia (FYROM). Why was the Treaty concluded
                 between unnamed States? The reason for this curious, uniform way in
                 which the Parties are designated resides in the Parties’ “difference” over
                 the name of the “Party of the Second Part”. That difference is omnipres‑
                 ent in this case, and the other actions of the Applicant and reactions of
                 the Respondent revolve around it.
                     2. The Interim Accord was concluded amid the tumult of the Balkan
                 crises of the 1990s and the events taking place in Europe at that time.
                 However, it is well known that the “Macedonian Question”, which
                 marked the rivalry between Greece, Serbia and Bulgaria, dates back to
                 the final decades of the nineteenth century and, in particular, to the 1880s,
                 when the demands raised by the peoples of that region against the Otto‑
                 man Empire (of which Macedonia was a part) gave rise to armed con‑
                 flicts, not only against the Turkish occupier, but also among the local
                 peoples. Since then, Macedonia has not escaped a single conflict or
                 regional or global crisis unscathed, enduring two Balkan Wars (1912‑1913)
                 and two World Wars (1914‑1918 and 1939‑1945). The Treaty of Bucha‑
                 rest of 10 August 1913, which brought an end to the second Balkan War,
                 recognized Greece’s sovereignty over an area of Macedonia which
                 includes the greater part of the territory of historical Macedonia and
                 which, since then, has constituted a region of Greece. Following the
                 ­dissolution of the Austro‑Hungarian Empire, the 1919 Treaty of Saint‑
                  Germain‑en‑Laye created the Kingdom of the Serbs, Croats and Slovenes
                  (without mention of the Macedonians), a Kingdom which in 1923 adopted
                  the name of Yugoslavia. After the end of the Second World War (1945),
                  Yugoslavia directed its policy towards incorporating both Greek and Bul‑

                                                                                           81




5 CIJ1026.indb 159                                                                               20/06/13 08:42

                              application of interim accord (diss. op. roucounas)                          722

                 garian Macedonia and lent substantial support to the rebels during the
                 Greek Civil War (1946‑1949). At the Paris Peace Conference (1947),
                 Yugoslavia called for the annexation of provinces of northern Greece.
                 The rebel movements which Greece confronted on its northern border
                 during the Civil War led to the creation, in 1946, of the first Commission
                 of Inquiry of the United Nations.
                    3. According to the census of 2000, Greek Macedonia, which extends
                 across almost 90 per cent of historical Macedonia, has around
                 2,625,000 inhabitants 1; the population of the FYROM is approximately
                 2,022,547 inhabitants (2002) 2.
                    4. In his book To End a War, Richard Holbrooke, Assistant Secretary
                 of State of the United States and Special Envoy for the Balkans, describes
                 the circumstances in which, in the midst of one of the Balkan crises —
                 namely, the armed conflict in Bosnia‑Herzegovina —, he met with his
                 colleagues in Athens and Skopje “to tackle the bitter dispute between
                 Greece and the former Yugoslav Republic of Macedonia (FYROM) over
                 the name of the country and its national flag” 3. He explains how, on
                 4 September 1995, the American envoys convinced Andreas Papandreou,
                 then Greek Prime Minister, to agree to the Accord which had been nego‑
                 tiated over a two‑year period thanks to the mediation of Cyrus Vance
                 and Matthew Nimetz, while he himself met on the same matter with Pres‑
                 ident Kiro Gligorov, “once Tito’s Finance Minister [who] had almost lit‑
                 erally invented his country in late 1991 and early 1992” 4. Holbrooke
                 adds that the New York Times had hailed the Interim Accord as marking
                 the end “of a four year dispute that had threatened to break into war” 5.
                 It is important to recall here that, immediately after its independence,
                 the new State embarked upon a series of actions with irredentist aims
                 and acts contesting the Greek cultural heritage, which were considered
                 unacceptable by Greece.

                    5. The Applicant refers to the economic embargo which, against that
                 backdrop, was imposed by Greece in 1994 against its northern neighbour.
                 It should be borne in mind that the economic sanctions taken by Greece
                 against its northern neighbour occurred after the adoption of resolution 817
                 by the Security Council, meaning that the Respondent’s objection to the
                 FYROM’s conduct took concrete form very quickly, in any event during
                 the period between the adoption of resolution 817 (1993) and the conclu‑
                 sion of the Interim Accord (1995). I would add that, in 1994, the Commis‑
                 sion of the European Communities referred Greece to the European Court
                 of Justice, asking the Court to indicate provisional measures in respect of
                     1   According to Eurostat figures (20 Oct. 2010); see http://epp.eurostat.ec.europa.eu.
                     2 Memorial of the former Yugoslav Republic of Macedonia, Vol. I, para. 2.2.
                    3 R. Holbrooke, To End a War (revised edition), New York, The Modern Library,

                 1998, pp. 121‑127.
                    4 Ibid., p. 125.
                    5 Ibid.



                                                                                                            82




5 CIJ1026.indb 161                                                                                               20/06/13 08:42

                               application of interim accord (diss. op. roucounas)                  723

                 Greece and to rule on whether the measures taken by that country were in
                 accordance with Articles 224 and 133 of the Treaty of Rome. The Court
                 rejected the Commission’s request concerning the indication of provisional
                 measures and the case on the merits was later removed from the list. In
                 respect of the merits, however, it is also important to note that, in his opin‑
                 ion to the Court, the Court’s Advocate General (Francis Jacobs) found
                 that the measures taken by Greece were legitimate and recommended that
                 the Commission’s request and application against Greece be dismissed 6.
                    6. In order to facilitate the conclusion of the Interim Accord, and
                 trusting in the safeguards for the normalization of relations with its
                 northern neighbour, in 1995 Greece consented to substantial concessions,
                 in return for the reciprocal obligations provided by the Accord, and
                 agreed to lift the embargo. I would point out that, for the FYROM, those
                 reciprocal obligations amounted to no more than behaving in accordance
                 with the rules of good neighbourliness. The Judgment refers to the opin‑
                 ion of the Badinter Commission, which, on the basis of declarations by
                 the countries of the former Yugoslavia (simple declarations of intention
                 whose correspondence with reality was not verified), ruled in favour of
                 the recognition of the FYROM 7. The European Union also attempted
                 to mediate between the two Parties. Those attempts were unsuccessful
                 and, at the Lisbon Summit of June 1992, the European Council made
                 known that the Applicant would only be recognized by the European
                 Union under a name which did not include the word “Macedonia” 8.



                     I. To Resolve the Name Issue through Negotiations and Common
                         Consent, or to Maintain the “Difference” at the Cost of
                                 Frustration, Insecurity and Confusion

                   7. For several years, political, legal and cultural relations between the
                 two countries have been clouded by the problem of the Applicant’s name.
                 That problem, like many others, surfaced in 1991, and ever since Greece
                 has been asking its northern neighbour not to monopolize, in its capacity
                 as a State, the name of Macedonia and to adopt a name which distin‑
                 guishes it from Greek Macedonia. I could mention at least five cases in
                 Northern Europe, Central Europe, the Balkans, Africa and the Pacific in
                 which, on the protests of neighbouring States or of their own accord, new
                 States adopted names or symbols designed to differentiate them from
                 their neighbours. Since 1995, negotiations aimed at settling “the differ‑
                 ence” over the name have been conducted between the Parties under the
                 auspices of the United Nations Secretary‑General and with the mediation

                     6   European Court of Justice, case C‑120/94, paras. 61‑73 in particular.
                     7 Memorial of the former Yugoslav Republic of Macedonia, Vol. I, para. 2.13.
                     8   Ibid., para. 2.13, footnote 37.

                                                                                                     83




5 CIJ1026.indb 163                                                                                        20/06/13 08:42

                            application of interim accord (diss. op. roucounas)                     724

                 of Matthew Nimetz. However, the dispute remains unresolved and raises
                 a number of concerns for the stability of relations in the Balkans, which
                 extend beyond the scope of the two countries’ official representations,
                 press or other public and private institutions.
                    8. During the written stage of the proceedings, the Applicant con‑
                 tended that in the Interim Accord “[n]either Party is referred to by its
                 constitutional name nor is the provisional reference of ‘the former Yugo‑
                 slav Republic of Macedonia’, as set out in resolution 817, used to refer to
                 the Applicant” 9. That reading, upheld by the Court, is erroneous,
                 because Articles 5 and 11 of the Interim Accord transpose and legally
                 reinforce Security Council resolutions 817 and 845, the first of which
                 clearly advocates the use of the provisional reference FYROM “for all
                 purposes within the organization”. If the Applicant was itself not also
                 required to use the provisional name, then it would have been sufficient to
                 refer to resolution 845 in the Interim Accord. For its part, paragraph 2 of
                 resolution 817 states that, pending the settlement by common consent of
                 the difference over the name, the Applicant is to be “referred to for all
                 purposes” as the former Yugoslav Republic of Macedonia. However, by
                 using the name which appears in its Constitution (“the Republic of Mace‑
                 donia”) in its dealings with and within international organizations, as
                 well as creating confusion among the members of the international com‑
                 munity, the Applicant is failing to comply with its obligation in two ways.
                 Firstly, it is unilaterally claiming for itself an exception to the formula
                 “[is to be] referred to for all purposes”, even though there is nothing in
                 resolutions 817 and 845 to allow it such an exception; use of the reference
                 name is binding for all, without exception, within the international orga‑
                 nization. The two resolutions in question (and the Accord) use the word
                 “name” in the singular, and not in the plural, which makes perfect sense,
                 since they reflect the willingness of the United Nations to strive for the
                 normalization of relations between two member States of the interna‑
                 tional community. Furthermore, the phrase “for all purposes” empha‑
                 sizes the object of the negotiations, which are intended to achieve
                 agreement on one name (and one name only), which will no longer be
                 provisional.
                    9. With respect to the “difference over the name”, the Applicant adopts —
                 according to the circumstances and sometimes simultaneously — at least
                 two different positions: it claims sometimes that resolution 817 refers to the
                 negotiations over the name and that, accordingly, the provisional name does
                 not concern it, and sometimes that the negotiations concern the provisional
                 name and that, therefore, its constitutional name is not at issue. The Appli‑
                 cant thus contends that the purpose of the bilateral negotiations conducted
                 under the auspices of the United Nations, which have been ongoing for
                 more than 16 years, is simply to reach agreement on the name which will
                 replace the provisional appellation of FYROM, and which is intended solely
                 for use by the Respondent, while the Applicant, for its part, will continue to
                     9 Memorial of the former Yugoslav Republic of Macedonia, Vol. I, para. 2.35.



                                                                                                     84




5 CIJ1026.indb 165                                                                                        20/06/13 08:42

                           application of interim accord (diss. op. roucounas)                     725

                 refer to itself and to have itself referred to, as “Macedonia”. This is what the
                 Applicant calls the “dual formula”, an interpretation which fails to take
                 account of its treaty obligations. It is sufficient to note that the two Parties
                 have already agreed, without any intermediary and by means of the two
                 memoranda concluded between them in 1995, that they will each use, in the
                 interim, the name of their preference. Therefore, what would be the point of
                 the lengthy negotiations under the auspices of the United Nations if the Par‑
                 ties have already reached a temporary understanding, without an intermedi‑
                 ary, in respect of their mutual relations?
                    10. As regards the Applicant’s use of its constitutional name, anyone
                 who has been witness to the activities of international organizations over
                 the past 20 years will no doubt recall the countless points of order raised
                 by Greek representatives against the use of that name, as well as the
                 Applicant’s responses. While voicing its opposition orally and in writing,
                 Greece took account of the fact that that conflict could not be pursued
                 ad nauseum. Through its repeated objections, it nevertheless made its
                 position perfectly clear in the face of the Applicant’s shift towards a “dual
                 formula” not contemplated by the Interim Accord. For international
                 organs and organizations to function smoothly, it is not necessary for
                 those with objections to voice those objections at all times and on every
                 occasion.
                    11. As regards the negotiations over the name, the written and oral pro‑
                 ceedings in this case demonstrate to the Court that Greece’s position has
                 changed substantially over the years. Initially, Greece’s policy consisted of
                 objecting to any name of the Applicant which contained the term “Macedo‑
                 nia”. Subsequently, and in any event before the Bucharest Conference of
                 3 April 2008, Greece altered its position and made known that it would
                 accept a name that included the term “Macedonia” — on the condition that
                 it was accompanied by a qualifier and that that name should be used
                 erga omnes. The Applicant, on the other hand — speaking through its Pres‑
                 ident or Prime Minister — declared that the international use of a name
                 which differed from its constitutional name was unacceptable (see paras. 32‑
                 33 infra). That position has remained — unchanged for 16 years — the posi‑
                 tion of the Applicant’s successive governments. I do not propose to examine
                 the potential long‑term effects of the usurpation of a name.


                            II. The Object and Purpose of the Interim Accord

                   12. From the various interpretations given in both jurisprudence and
                 doctrine to the notions of the object and the purpose of a treaty, it can be
                 taken as a working hypothesis that the object is stable whereas the pur‑
                 pose is evolving 10. According to the Vienna Convention, the object and

                    10 Cf. M. K. Yasseen, “L’interprétation des traités d’après la convention de Vienne

                 sur le droit des traités”, Collected Courses of the Hague Academy of International Law,
                 Vol. 151‑III, 1976, p. 3 et seq., p. 55.

                                                                                                     85




5 CIJ1026.indb 167                                                                                         20/06/13 08:42

                           application of interim accord (diss. op. roucounas)                        726

                 purpose of the treaty are considered as a whole and not in reference to the
                 individual provisions of the instrument in question. After that, each indi‑
                 vidual provision may be considered by applying the interpretation which
                 gives it a useful effect. The object of the Interim Accord is to normalize
                 the relations between the Parties and its purpose is the use by those Par‑
                 ties of the various means it offers (most notably, effective negotiations) to
                 reach a lasting solution to the “difference” between them, and not to “find
                 a way to allow for pragmatic co-operation bilaterally and multilaterally
                 on an interim basis” 11.

                     13. It is generally recognized that a treaty is no longer characterized in
                 a rigid fashion for the purposes of its interpretation and application 12.
                  The notion of synallagmatic agreement 13 is, however, referred to in the
                 interpretation of a great number of bilateral treaties, because it can be
                 found in every national legal system and serves to clarify the rights and
                 obligations of both States in their contractual relations. Nowadays,
                 ­agreements are characterized as synallagmatic primarily in order to distin­
                  guish them from certain so‑called “normative” or “integral” multilateral
                  treaties, for which the methods of interpretation and implementation are
                  still evolving.
                     14. At the heart of any synallagmatic agreement is reciprocity, a funda‑
                 mental notion in international relations. In effect, reciprocity plays both a
                 constructive and stabilizing role; it is linked to the degree of organization
                 within the international community. It is reflected in equivalent or identi‑
                 cal treatment in law. Further, a treaty does not have to include a specific
                 clause to that effect for reciprocity to apply: it operates even outside the
                 framework of the treaty in order to strengthen it. That is why there is a
                 distinction between formal reciprocity, which is a specific legal provision,
                 and actual reciprocity, two notions which, furthermore, are not mutually
                 exclusive. In my opinion, a synallagmatic treaty which does not reflect
                 reciprocity could be considered as unequal. Finally, it would be wrong to
                 conclude that a synallagmatic treaty cannot contain provisions which
                 doctrine and jurisprudence call “normative” or “integral”; it is the con‑
                 struction of the treaty as a whole and not by artificial sections which
                 enables its essential nature to be determined. In that connection, I would
                 point out that the ILC’s Special Rapporteur on the Law of Treaties dis‑
                 tinguished between “reciprocal” or “concessionary” and “integral” obli‑
                 gations in all treaties, bilateral and multilateral. Even in multilateral
                 treaties, reciprocal obligations are those which “provid[e] for a mutual
                 interchange of benefits between the parties, with rights and obligations
                    11 See the Reply of the former Yugoslav Republic of Macedonia, para. 4.63; emphasis

                 added.
                    12 A/CN.4/L.682, p. 338.
                    13 In “Le principe de réciprocité dans le droit international contemporain”, Collected

                 Courses of the Hague Academy of International Law, Vol. 122, 1967‑III, Virally writes that
                 “reciprocity expresses the idea of an exchange, of a link between that which is given on
                 either side”, p. 100.

                                                                                                        86




5 CIJ1026.indb 169                                                                                            20/06/13 08:42

                          application of interim accord (diss. op. roucounas)                 727

                 for each involving specific treatment at the hands of and towards each the
                 others individually”; by way of an example, the Rapporteur cited the
                 1961 Vienna Convention on Diplomatic Relations 14.


                    15. In the context of treaty rights and obligations, the pacta sunt ser‑
                 vanda rule is often invoked (and the Applicant is no exception in that
                 respect). In effect, it is well established that that rule is a fundamental
                 principle of the law of treaties and, as Milan Bartoš explained before the
                 International Law Commission, “the rule pacta sunt servanda is linked to
                 the rule do ut des” 15.
                    16. The Interim Accord is synallagmatic in the sense usually attributed
                 to that category of treaties, meaning that its provisions are closely
                 inter‑connected, and that the rights and obligations of the two Parties are
                 legally dependent on one another. In fact, it is difficult to see what benefit
                 the Respondent would derive from the Interim Accord, other than the
                 regularization of its relations with its northern neighbour by joint accep‑
                 tance of a name which would distinguish one from the other. Therefore,
                 the Court should strive to make the object and purpose of the Interim
                 Accord realizable by emphasizing the need for effective negotiations con‑
                 ducted in good faith, and take care not to prejudice those negotiations
                 directly or indirectly.


                       III. The Court Lacks Jurisdiction to Settle this Dispute

                    17. Paragraph 2 of Article 21 excludes from the Court’s jurisdiction
                 “the difference referred to in Article 5, paragraph 1”. That phrase does
                 not simply refer to the fact that the Court does not have jurisdiction to
                 determine the name of the Applicant, which is self‑evident; it goes further
                 and refers to “the difference”. We are all familiar with the “difference”,
                 ever present in the written and oral pleadings.
                    18. It follows that paragraph 2 of Article 21 excludes from the Court’s
                 jurisdiction not only the question of the attribution of a name for the
                 Applicant (which is self‑evident), but also, by the terms used therein, “the
                 difference referred to in Article 5, paragraph 1”; that is to say, it prohibits
                 the Court’s intervention on any question which, according to the Appli‑
                 cant itself, relates “directly or indirectly” to the question of the name. I
                 would add that the exclusion under Article 21 is also linked to Article 22,
                 which reflects Articles 8 and 10 of the North Atlantic Treaty 16, the Court
                 having no jurisdiction to interpret that instrument. By finding that it
                 lacked jurisdiction, the Court would have helped to ensure that the nego‑

                   14 See the Third Report on the Law of Treaties by Gerald Fitzmaurice, UN doc. A/

                 CN.4/115, YBILC, Vol. II, p. 27.
                   15 YBILC, 1963, Vol. I, p. 124.
                   16 See paragraphs 37 and 61 infra.



                                                                                                87




5 CIJ1026.indb 171                                                                                    20/06/13 08:42

                          application of interim accord (diss. op. roucounas)             728

                 tiations carried out under the auspices of the United Nations Secretary‑
                 General (paragraph 3 of resolution 845) were meaningful and resulted in
                 the adoption of a name for the Applicant by common consent. It
                 is ­regrettable that the Court assumed a position capable of being inter‑
                 preted as contributing to “faits accomplis”, or which might lead to
                 renewed deterioration of the negotiations. To arrive at that position, it
                 adopted a restrictive interpretation of Article 5, a broad interpretation of
                 the first clause of Article 11 and a restrictive interpretation of the second
                 clause of the same Article.
                    19. The Applicant (changing its position) contended that the Respon‑
                 dent’s interpretation of the Court’s jurisdiction would render the Accord
                 wholly or partially ineffective. On that point, it presented a reasoning
                 which would render inapplicable in whole or in part the provisions it finds
                 inconvenient, namely paragraph 1 of Article 5, the second clause of para‑
                 graph 1 of Article 11, paragraph 2 of Article 21 and Article 22.

                    20. Arguing (to varying degrees) that a broad interpretation of the
                 “difference” over the name would restrict or diminish the Court’s jurisdic‑
                 tion is tantamount to neutralizing the effect of Article 21, paragraph 2.
                 But before considering the possible impact of the name issue on individ‑
                 ual provisions of the Accord, it should first be noted that it is precisely
                 because of the unilateral interpretation which the Applicant attempts to
                 apply to its own obligations that the “difference over the name” has, over
                 time, taken on a dimension which could not have been envisaged when
                 the Accord was concluded in 1995.
                    21. In order to understand the catalysing role played by the name in
                 the present case, and its significance for the Court’s jurisdiction under
                 Article 21, paragraph 1, it is not necessary to venture into an examination
                 of which of the Accord’s provisions are to be interpreted broadly and
                 which restrictively. The “name” of the Applicant is indicated referentially
                 and in a legally binding manner in two of the Accord’s key provisions,
                 namely Article 5, paragraph 1, and Article 11, paragraph 1, each taken as
                 a whole. It is in considering the effect accorded to those two provisions
                 since 1995, and the manner in which they have been implemented, that
                 the Court’s jurisdiction and the admissibility of the Application can be
                 determined.
                    22. The Court’s lack of jurisdiction is also corroborated by the fact
                 that NATO’s decision of 3 April 2008 is an act of that international orga‑
                 nization, and Greece does not have to answer for the acts of the organiza‑
                 tions of which it is a member. Furthermore, it is not the first time that an
                 applicant is seeking to obtain from the Court a ruling on the lawfulness
                 of certain acts of an international organization which is not a party to the
                 dispute. To uphold the Applicant’s thesis means that, for the first time,
                 the highest international court is ruling through a member State on the
                 lawfulness of an act of a third‑party international organization.
                    23. I will now consider to what extent the Court’s finding that it has
                 jurisdiction will influence the effective resumption of meaningful negotia‑

                                                                                           88




5 CIJ1026.indb 173                                                                               20/06/13 08:42

                          application of interim accord (diss. op. roucounas)                729

                 tions aimed at achieving agreement between the Parties on the issue of the
                 name, which represents an obstacle with significant political and cultural
                 consequences not only to the FYROM’s admission to specific interna‑
                 tional organizations, but also to bilateral relations. By upholding the
                 Applicant’s claim and finding that it has jurisdiction, the Court has
                 involved itself in the intricacies of the Parties’ political and cultural rela‑
                 tions with each other and with the international organization in question.
                 Furthermore, in finding that the Applicant’s sustained violations of the
                 Interim Accord within and outside of international organizations have
                 had no decisive effect on the implementation of the Accord, the Judgment
                 implies that the way in which the Applicant interprets the Accord has no
                 connection with “the difference over the name”, which is excluded from
                 the Court’s jurisdiction under Article 21. Instead of formulating a repeti‑
                 tive series of reasons which could undermine the negotiations, the Court
                 should have contented itself with the appeal set out so clearly in para‑
                 graph 166 of the Judgment. Recalling the prudent terms employed by the
                 Permanent Court of International Justice: “the judicial settlement of
                 international disputes . . . is simply an alternative to the direct and friendly
                 settlement of such disputes between the Parties; as consequently it is for
                 the Court to facilitate, so far as is compatible with its Statute, such direct
                 and friendly settlement” (case concerning the Free Zones of Upper Savoy
                 and the District of Gex, Order of 19 August 1929, P.C.I.J., Series A,
                 No. 22, p. 13).
                    24. A composite reading of the Accord would have enabled the Court
                 to discern in the text the need to take account of the historical and cul‑
                 tural elements which loom large over the case and to distance itself from
                 the reactions, both political and on the popular psychological level, which
                 are liable to be aroused on either side by the Judgment. In finding that the
                 Applicant may use its constitutional name within international organiza‑
                 tions, the Court exceeds its jurisdiction under Article 21 of the Accord.


                     IV. Article 5 and the Obligation to Negotiate in Good Faith

                    25. The Court reduces the interpretation of the scope of Article 5,
                 paragraph 1, of the Interim Accord to its simplest form. That provision
                 stipulates that:
                      “[t]he Parties agree to continue negotiations under the auspices of the
                      Secretary‑General of the United Nations pursuant to Security
                      ­Council resolution 845 (1993) with a view to reaching agreement on
                       the difference described in that resolution and in Security Council
                       resolution 817 (1993)”.
                   26. In the two above‑mentioned resolutions, the Security Council urges
                 the Parties to continue to co‑operate in order to arrive at a speedy settle‑
                 ment “of their difference” (resolution 817) and “of the remaining issues
                 between them” (resolution 845). The discrepancy in the wording of these

                                                                                              89




5 CIJ1026.indb 175                                                                                  20/06/13 08:42

                            application of interim accord (diss. op. roucounas)                          730

                 two texts demonstrates that, between 1993 and 1995, the “issues to be
                 resolved” multiplied.
                    27. When addressing the question of international negotiations, it is
                 often tempting to make a distinction between obligations of means and
                 obligations of result. In my opinion, that distinction is valid in other areas
                 of international relations. In respect of international negotiations, how‑
                 ever, it belongs to a time past, when diplomacy was first and foremost an
                 exercise in, or art of, intelligence, deceit, semantic subtlety and prevarica‑
                 tion. Nowadays, however, we live in an era of openness and candour.
                 Thus, at a minimum, two States to a dispute are expected to negotiate
                 with a view to reaching a settlement, especially when peace, security and
                 good neighbourliness are at stake. Such is the scope of the now classic
                 phrase “meaningful negotiations”. According to the Court’s locus classi‑
                 cus in the case concerning the North Sea Continental Shelf (Federal
                 Republic of Germany/Denmark; Federal Republic of Germany/Nether‑
                 lands) (Judgment, I.C.J. Reports 1969, pp. 46‑47, para. 85), there are
                 various notions as to what the phrase “meaningful negotiations” covers,
                 but all agree that “[t]he duty seems to consist in an obligation on States
                 so to conduct themselves that their negotiations are meaningful, and there
                 is no genuine (good faith) negotiation if each party, or either one, insists
                 on its position and refuses to compromise on any point” 17.

                    28. The principle of good faith, invoked by the Parties on a number of
                 occasions, and on the virtues of which the Court does not dwell in the
                 Judgment, is a normative and general principle of international law 18, a
                 legal institution requiring harmony between the expressed intention and
                 the true intention, as the Court has repeatedly confirmed. Doctrine and
                 practice (including during the drafting of resolution 2625 (XXV) on
                 “friendly relations”) have clearly underlined the moral aspect of good
                 faith and, in arbitral jurisprudence, it has also recently been recognized as
                 having a “fundamental role and [a] paramount character . . . in the inter‑
                 pretation . . . of all international law and not just in the interpretation of
                 treaties” 19. In the context of treaty law, good faith operates on three lev‑
                 els: first, in the negotiation of the agreement, second, in its interpretation
                 and, finally, in its implementation 20. If the agreement makes provision for
                    17 G. White, “The Principle of Good Faith”, in M. B. Akehurst, V. Lowe and

                 C. Warbrick, The United Nations and the Principles of International Law, London/New
                 York, Routledge, 1994, p. 233.
                    18 M. Virally, “Review Essay: Good Faith in International Law”, American Journal of

                 International Law, Vol. 77, 1983, pp. 130‑132.
                    19 Case concerning the audit of accounts between the Netherlands and France in appli‑

                 cation of the Protocol of 25 September 1991 Additional to the Convention for the Protec‑
                 tion of the Rhine from Pollution by Chlorides of  3 December 1976, decision of 12 March 2004,
                 Reports of International Arbitral Awards (RIAA), Vol. XXV, p. 267, paras. 65‑66.
                   20 Panel Report, United States — Continued Suspension of Obligations in the EC —

                 Hormones Dispute, WT/DS320/R, adopted 14 November 2008 (as modified by the
                 Report of the Appellate Body, WT/DS320/AB/R), para. 7.313; Panel Report, Canada —

                                                                                                           90




5 CIJ1026.indb 177                                                                                               20/06/13 08:42

                               application of interim accord (diss. op. roucounas)                         731

                 negotiations aimed at settling issues which have not been resolved by the
                 agreement, good faith becomes the catalyst which enables that settlement
                 to be achieved. Further, the concept of reasonableness must govern
                 throughout the life of a treaty 21. Thus, in the Gabčíkovo‑Nagymaros case,
                 the Court made it clear that “[t]he principle of good faith obliges the Par‑
                 ties to apply it in a reasonable way and in such a manner that its purpose
                 can be realized” (Gabčíkovo‑Nagymaros Project (Hungary/Slovakia),
                 Judgment, I.C.J. Reports 1997, p. 79, para. 142). Finally, good faith pro‑
                 tects parties which have legitimate expectations and justifiably trust in the
                 appearances created by the conduct of the other parties to the treaty 22.
                 Since the theory of the abuse of right is closely linked to good faith 23, it
                 follows that acts flowing from wrongful conduct can have no legitimate
                 effects 24. In this connection, it has been stated that: “to negotiate other‑
                 wise than in good faith is surely not to negotiate at all” 25 and that “good
                 faith is consubstantial with the idea of negotiations” 26.
                    29. All negotiations are thus founded on the parties’ obligation to
                 carry them out in good faith, a principle which the Applicant has con‑
                 stantly invoked. But it is difficult to discern the good faith in its intransi‑
                 gence over the “dual formula” — the issue at the heart of the dispute
                 — which is compromising the negotiations.
                    30. Article 5 establishes a balance between the Parties’ rights and obli‑
                 gations. Right from the outset, its first paragraph addresses the crux of
                 the matter: the requirement of negotiations “with a view to reaching
                 agreement on the difference” — in other words, the adoption of a name
                 (“the name of the Party of the Second Part”) by common consent —
                 firstly over what is meant by “name” and secondly over who should use it
                 (clearly erga omnes). It should be noted that Article 5, paragraph 1, refers
                 first to Security Council resolution 845 (1993), which places the emphasis
                 on negotiations (para. 2), and then to resolution 817 (1993).
                    31. The second paragraph of Article 5 reinforces the first, without pre­
                 judice to the difference over the name, by stipulating that the Parties must
                 facilitate their mutual relations, in particular their economic and com‑

                 Continued Suspension of Obligations in the EC — Hormones Dispute, WT/DS321/R,
                 adopted 14 November 2008 (as modified by Report of the Appellate Body WT/DS321/
                 AB/R), para. 7.313.
                    21 Cf. Oppenheim’s International Law (Sir R. Jennings and Sir A. Watts, eds.), Vol. I,

                 9th edition, London, 1996, p. 1272 ; J. Salmon, “Le concept de raisonnable en droit inter‑
                 national public”, Mélanges offerts à Paul Reuter, Paris, Pedone, 1981, p. 447 et seq.
                    22 M. Virally, op. cit. supra note 18, p. 133.
                    23 See Article 300 of the United Nations Convention on the Law of the Sea of

                 10 December 1982.
                    24 Ex injuria non oritur jus, cf. Gabčíkovo‑Nagymaros Project (Hungary/Slovakia),

                 Judgment, I.C.J. Reports 1997, p. 76. See also Article 61, paragraph 2, and Article 62,
                 paragraph 2 (b), of the Vienna Convention on the Law of Treaties.
                    25 H. Thirlway, “The Law and Procedure of the International Court of Justice:

                 1960‑1989”, 60 British Yearbook of International Law (BYIL), 1989, p. 25.
                     26   R. Kolb, La bonne foi en droit international public, Paris, PUF, 2000, p. 588.

                                                                                                            91




5 CIJ1026.indb 179                                                                                               20/06/13 08:42

                            application of interim accord (diss. op. roucounas)                        732

                 mercial relations (bearing in mind that the Accord was signed following
                 the imposition of an embargo by the Respondent) and “shall take practi‑
                 cal measures” to that end. It is well known that, in accordance with para‑
                 graph 2, in the period which followed the conclusion of the Interim
                 Accord, Greece made a significant contribution to the FYROM’s econ‑
                 omy 27 and facilitated the free movement of goods to and from that coun‑
                 try.
                    32. I will now address the facts: in his speech of 3 November 2008
                 before the Parliament of the Applicant, the President of the Republic,
                 Branko Crvenkovski, set out as follows a policy which could be described
                 as a “road map” for all heads of State and Government of that country:

                      “in recent years the Republic of Macedonia had a strategy which, due
                      to understandable reasons, was never publicly announced, but it was
                      a strategy that all Governments and Chiefs of State have stuck to so far,
                      regardless of their political orientation. A strategy which was func‑
                      tional and which gave results.
                         What were the basic principles of that concept?
                         First of all, in the negotiations under the UN auspices we partici‑
                      pated actively, but our position was always the same and unchanged.
                      And that was the so‑called dual formula. That means the use of the
                      constitutional name of the Republic of Macedonia for the entire
                      world, in all international organizations, and in bilateral relations
                      with all countries, with a compromise solution to be found only for
                      the bilateral relations with the Republic of Greece.
                         Secondly, to work simultaneously on constant increase of the num‑
                      ber of countries which recognize our constitutional name and thus
                      strengthen our proper political capital in the international field which
                      will be needed for the next phases of the process.” 28

                   33. Moreover, on 2 November 2007, i.e., well before NATO’s decision
                 of 3 April 2008, Nikola Gruevski, the Applicant’s Prime Minister, made
                 the following statement:
                        “However, there is one point, which we definitely cannot accept:
                      the one that says that the Republic of Macedonia should accept a
                      name different from its constitutional one for international use. This

                    27 According to the statistics of the FYROM’s National Bank, commercial relations

                 with Greece are substantial: thus, in 2010, Greece was the fourth largest importer of goods
                 from the FYROM and the third largest exporter of goods to the FYROM. The same
                 statistics show that, in the area of foreign direct investment flows, Greece has repeatedly
                 featured among the top five investors in the FYROM and in fact occupied the No. 2 spot
                 on that list in 2004, 2005 and 2006. See http://www.nbrm.mk/.
                    28 Statement by President of the Republic Branko Crvenkovski to the FYROM’s

                 Parliament on 3 November 2008. Counter‑Memorial of Greece, Vol. II, Part B, Ann. 104.

                                                                                                         92




5 CIJ1026.indb 181                                                                                             20/06/13 08:42

                           application of interim accord (diss. op. roucounas)                    733

                      provision of the document 29 is unacceptable to the Republic of Mac‑
                      edonia and we cannot discuss it.” 30

                    The Judgment remains silent on the potentially destructive character of
                 those statements of the FYROM’s Prime Minister. I would recall the
                 interpretation given by the Court to a very similar situation:
                         “The material before the Court also includes statements by repre‑
                      sentatives of States, sometimes at the highest political level. Some of
                      these statements were made before official organs of the State or of
                      an international or regional organization, and appear in the official
                      records of those bodies. Others, made during press conferences or
                      interviews, were reported by the local or international press. The
                      Court takes the view that statements of this kind, emanating from
                      high‑ranking official political figures, sometimes indeed of the highest
                      rank, are of particular probative value when they acknowledge facts
                      or conduct unfavourable to the State represented by the person who
                      made them. They may then be construed as a form of admission.”
                      (Military and Paramilitary Activities in and against Nicaragua (Nica‑
                      ragua v. United States of America), Merits, Judgment, I.C.J. Reports
                      1986, p. 41, para. 64.)
                 That jurisprudence is clear and applies independently of when the state‑
                 ments are made (before or after such and such an event), of whether the
                 Respondent should have denounced the violation beforehand, or of any
                 other pretext which would deprive it of its decisive character. The state‑
                 ments of the President of the Republic and the Prime Minister of the
                 FYROM are directly governed by that jurisprudence of the Court. I
                 would add that the Judgment fails to cite the statements in question,
                 although it does cite verbatim those of the Prime Minister and the Minis‑
                 ter for Foreign Affairs of Greece. What happened to equality of arms?
                    34. The Respondent officially stated that it had altered its position and
                 was willing to accept a name for the Applicant which included the term
                 “Macedonia”, but which differentiated it from Greek Macedonia. In view
                 of that substantial concession, it is permissible to question whether the
                 Applicant’s actions were in compliance with the generally recognized con‑
                 ditions for the proper conduct of “meaningful” negotiations, and its good
                 faith in a process which has been ongoing for 16 years without success.
                    35. Two examples show how far the Applicant goes in the way it refers
                 to itself: when assuming the presidency of the United Nations General
                 Assembly in 2007 31 and that of the Committee of Ministers of the
                 Council of Europe in 2010 32, the FYROM’s representatives, in their
                 ­

                   29 This refers to a draft submitted to the Parties by Matthew Nimetz, United Nations

                 mediator.
                   30 Counter‑Memorial of Greece, Vol. II, Part B, Ann. 128.
                   31 Ibid., Part A, Ann. 5.
                   32 Rejoinder of Greece, Vol. II, Ann. 50.



                                                                                                    93




5 CIJ1026.indb 183                                                                                        20/06/13 08:42

                            application of interim accord (diss. op. roucounas)                           734

                 capacity not simply as members, but as organs of those international orga‑
                 nizations, referred to themselves as the “Republic of Macedonia” and the
                 “Macedonian Chairmanship” 33. Greece of course protested against
                 those violations — which are of differing orders of gravity — of the
                 Interim Accord and of the two Security Council resolutions, but in vain.



                               V. Admission to International Organizations:
                                NATO Is by Its very Nature a Special Case

                    36. Admission to global international organizations is dependent on
                 the general and special conditions imposed by the founding States in the
                 constituent treaty 34. It should be noted that international organizations
                 are never completely open to all States 35 and that, at the Vienna Confer‑
                 ence on the Law of Treaties (1968‑1969), a proposal that “every State
                 should be entitled as of right to become a party to a . . . multilateral
                 treaty” 36 was rejected. In “closed” or “regional” organizations (like
                 NATO or the Council of Europe), the competent organ can also later lay
                 down additional conditions for admission. Admission is linked to the
                 candidate’s capacity to contribute to what doctrine terms “essentiality or
                 functionality” 37. Political factors, relating as much to the qualities of the
                 candidate State as to its relations with the member States, also come into
                 play during the admissions process 38, and it is for each member State to
                 determine subjectively whether all the necessary criteria have been met
                 before giving its assent 39. The consideration of political factors can also
                 be added to the legal conditions set forth by the organization’s constitu‑
                 ent treaty 40, “the vote signif[ying] in effect whether or not there is recogni‑
                 tion of the existence of the legally imposed conditions and whether there
                 is political willingness to admit the candidate State” 41. Moreover, in its
                 Opinion on Conditions of Admission (Conditions of Admission of a State to
                 Membership in the United Nations (Article 4 of the Charter), Advisory
                 Opinion, 1948, I.C.J. Reports 1947‑1948, p. 57), the Court did not find
                 that every member State had to explain the reasons behind its decision
                     33 See Counter‑Memorial of Greece, Vol. II, Part A, Ann. 5.
                     34 I. Brownlie, Principles of Public International Law, 7th ed., Oxford University Press,
                 2008, p. 79.
                     35 P. Sands and P. Klein, Bowett’s Law of International Institutions, 5th ed., London,

                 Sweet & Maxwell, 2001, p. 534.
                     36 H. Waldock, Collected Courses of the Hague Academy of International Law, Vol. 106,

                 1962‑II, pp. 81‑82; UN Secretariat Working Paper, A.CN.4/245 (23 April 1971), pp. 131‑134.
                     37 H. Schermers and N. Blokker, International Institutional Law, 3rd ed., 1995, p. 64,

                 citing the classic work of Inis Claude, Swords into Plowshares, 4th ed., 1971, pp. 85‑86.
                     38 H. Schermers and N. Blokker, op. cit. supra note 37, p. 65.
                     39 P. Sands and P. Klein, op. cit. supra note 35, p. 538.
                     40 I. Brownlie, op. cit. supra note 34.
                     41 J. P. Cot and A. Pellet (eds.), La Charte des Nations Unies, Paris/Brussels, Economica,

                 Bruylant, 1985, p. 172.

                                                                                                            94




5 CIJ1026.indb 185                                                                                                20/06/13 08:42

                            application of interim accord (diss. op. roucounas)                        735

                 (I.C.J. Reports 1947-1948, p. 61) 42. Since even the so‑called “global”
                 organizations are not completely “open”, it follows a fortiori that a can‑
                 didate State cannot be admitted to a military organization for defence
                 and security “unconditionally”.
                    37. In that respect, NATO is entirely typical: it is a military alliance
                 which, by definition, carries out peacekeeping and security operations
                 and ensures the legitimate defence of its members in case of attack. To
                 admit a new member, the member States — once they have determined
                 whether the European candidate State is in a position to further the prin‑
                 ciples of the Treaty and to contribute to the security of the North Atlan‑
                 tic area — decide by unanimous agreement to invite that State to accede
                 to the Organization (Art. 10). It follows that all member States, without
                 exception, have the right — the obligation even — to decide whether the
                 candidate State meets the necessary conditions for its admission to the
                 Organization. If the member State whose relations with the candidate
                 State are a source of direct concern is prevented from expressing its opin‑
                 ion, how will the other member States be informed of the real state of
                 those relations, which are, nevertheless, fundamental to their decision? It
                 should be recalled that the well‑known rules of NATO, adopted by the
                 heads of State and Government at the 1999 Washington Summit, subor‑
                 dinate, and for good reason, the accession of Balkan States to good
                 neighbourliness and the settlement of the disputes between those States.
                    38. Since 1999, in the context of NATO’s enlargement to include coun‑
                 tries from Central and Eastern Europe, the heads of State and Govern‑
                 ment have sent a clear message to all accession candidates 43.
                    39. With respect to the present case, and on several occasions, for
                 example in 2006 44 and in 2007 45 — thus, well before 3 April 2008 —, the
                 organs of NATO more specifically indicated to the Applicant, by means
                 of an equally standard formula, that,
                      “[i]n the Western Balkans, Euro‑Atlantic integration, based on soli‑
                      darity and democratic values, remains necessary for long‑term stabil‑
                      ity. This requires co-operation in the region, good‑neighbourly
                      relations, and working towards mutually acceptable solutions to out‑
                      standing issues.”
                   40. The calls for “mutually acceptable solutions to outstanding issues”
                 were diplomatic warnings, which confirm that NATO’s decision did not
                 come “out of the blue”. In order to attribute a reasonable meaning to
                 Article 5, it must, therefore, at the very least be considered in its context
                 (Article 31 of the Vienna Convention).


                    42 See C. F. Amerasinghe, Principles of the International Law of International Organiza‑

                 tions, Cambridge University Press, 1966, p. 109.
                    43 See Counter‑Memorial of Greece, Vol. II, Part A, Ann. 21 (Political and Economic

                 Issues, paras. 2‑3). NATO, Membership Action Plan (MAP), http://www.nato.int/docu/
                 pr/1999/p99-066e.htm.
                    44 NATO, Riga Summit Declaration, 29 November 2006, para. 28.
                    45 Ibid., Final Communiqué of the North Atlantic Council, 7 December 2007, para. 14.



                                                                                                         95




5 CIJ1026.indb 187                                                                                             20/06/13 08:42

                          application of interim accord (diss. op. roucounas)                736

                      VI. Article 11: Agreeing not to Object if the other Party
                              Fulfils Its Obligations under Article 5,
                                      which Precedes Article 11

                    41. In addition to its omission of the names of the States parties, the
                  Interim Accord has another unusual feature, namely the phrase “agrees
                  not to object”, which appears in Article 11. If this phrase is not ­interpreted
                 cautiously, it can have unreasonable, even harmful, consequences. It
                 would be in vain to scour international relations for a treaty which obliges
                 one of the contracting parties “not to object” to the admission and
                 participation of another party in international organizations. When
                 ­
                 ­considering this unusual feature (the explanation for which — if there is
                  one — does not readily come to hand), the Court is undoubtedly bound
                  to assess the effect of that formula on the legal status of members of inter‑
                 national organizations, and to bear in mind the risk that a broad interpre‑
                 tation of it might encroach on the operational autonomy of international
                 organizations. The Court advocates a “clinical” interpretation, according
                 priority to the first clause of Article 11, paragraph 1, not only over the
                 second clause of the same paragraph, but also over the rights and obliga‑
                 tions of the other Party in relation to third parties.

                    42. Thus, excessive weight is attached to the first clause of Article 11,
                 paragraph 1, to the point of rendering it unintelligible. The idea that the
                 second clause of Article 11, paragraph 1, would only apply were the orga‑
                 nization to admit the Applicant under a name other than FYROM is
                 completely misconceived. It is not legally tenable, in light both of the
                 treaty and of the specific nature of NATO, to draw a distinction between
                 what happens before admission to the international organization and
                 what happens afterwards.
                    43. In short, the interpretation adopted by the Judgment would require
                 the Respondent to neutralize itself : to say nothing, to do nothing and to
                 remain a spectator to the Applicant’s admission to and participation in
                 international organizations, irrespective of the latter’s conduct in relation
                 to the dispute between the two States. Furthermore, that interpretation,
                 through its “ricochet” effect, amounts to denying the other members of
                 the international organization to which the FYROM is seeking admission
                 the right to be informed of the facts concerning the state of relations in
                 terms of security and good‑neighbourliness between their partner, Greece,
                 a member State of the Organization since 1954, and the FYROM, a
                 ­candidate State. It should be recalled that the Applicant’s Minister for
                  Foreign Affairs was clear in his admission that his country’s position
                  would not alter, and that this consisted in the dual formula.
                    44. The Applicant argued that the first clause of Article 11, para‑
                  graph 1, establishes an obligation “solely upon Greece”. However, that
                  text embodies two rights and obligations which are reciprocally binding
                  on both Parties. It provides that the Party of the First Part agrees not to
                  object, etc., but on the condition that, pending the settlement of the differ‑

                                                                                              96




5 CIJ1026.indb 189                                                                                  20/06/13 08:42

                                  application of interim accord (diss. op. roucounas)                737

                 ence, the Party of the Second Part respects its obligation to refer to itself
                 as the former Yugoslav Republic of Macedonia (FYROM). That is, per‑
                 fectly logically, the reciprocal balance between the two Parties. The “clin‑
                 ical” interpretation, on the other hand, amounts quite simply to removing
                 all meaning from the second clause of paragraph 1. Article 11 cannot be
                 read as establishing an obligation solely on the Respondent.
                    45. The two clauses of Article 11, paragraph 1, are of equal weight: the
                 first is dependent on the second. It is not possible to isolate the first clause
                 and, moreover, allow it to stand independently of the Interim Accord as
                 a whole. The first clause of Article 11, paragraph 1, imposes a constraint
                 on the Respondent, but at the same time it offers the Applicant the oppor‑
                 tunity to demonstrate co‑operation and good faith with a view to resolv‑
                 ing the difference between the two States. The first clause of Article 11,
                 paragraph 1, cannot therefore be dissociated from the rest of that same
                 paragraph, or from the Interim Accord as a whole, and neither can it
                 relate, as the Applicant contends in its Memorial, solely to the “legality of
                 the Respondent’s objection, no more and no less” 46, which — again
                 according to the Applicant — is irrespective of “the merits or demerits of
                 either Party’s position in respect of the negotiations taking place pursuant
                 to Article 5 (1) of the Interim Accord relating to the difference concerning
                 the Applicant’s name” 47.
                    46. In accordance with resolution 817, Greece did not object to the
                 FYROM’s admission to the specialized organs and institutions of the
                 United Nations and, in the years following the conclusion of the Interim
                 Accord (from 1995 to 2006), the Applicant became a member of several
                 other international, multilateral and regional organizations and institu‑
                 tions. Each time, the Applicant adopted the same attitude: although the
                 international organization or organ concerned admitted it under the
                 name the “former Yugoslav Republic of Macedonia” (FYROM), the
                 Applicant, once admitted, called itself either the “Republic of Macedo‑
                 nia” or simply “Macedonia”, and continued to refer to itself in that way
                 despite the protests of the Greek representatives. In the case of NATO
                 more specifically, the Applicant submitted its application using its dis‑
                 puted name.
                    47. In respect of the Applicant’s admission, it should also be noted
                 that the Alliance’s decision was taken in accordance with the usual prac‑
                 tice, following consultation within and outside the Organization. Since
                 individual views are absorbed into the Organization’s decision, it is
                 impossible to distinguish Greece’s position from that of the Organization.
                 That the decision resulting from that consultation was collective can also
                 be seen in the statement made by the President of the Republic before the
                 Applicant’s Parliament:
                       “as regards the dual formula as a possible compromise for solving the
                       dispute we do not have either the understanding or the support of any
                     46 Memorial of the former Yugoslav Republic of Macedonia, Vol. I, para. 1.11.
                     47   Ibid.

                                                                                                      97




5 CIJ1026.indb 191                                                                                         20/06/13 08:42

                           application of interim accord (diss. op. roucounas)                      738

                      Member State of the Alliance or the [European] Union. On the con‑
                      trary, that position is considered by everyone, including our major
                      supporters and friends, as a position which obstructs or interrupts the
                      negotiations from our side. That was fully publicly, clearly and explic‑
                      itly announced to us . . . Also, no one in the international community
                      had and has an understanding about a series of our acts and moves
                      made in the past couple of years, which were of no benefit to us, and
                      the Greeks were using them against us as a justification for their vio‑
                      lation of the Interim Agreement. In other words, we unnecessarily lost
                      sympathies and the support that we had up to that moment.” 48

                   48. That statement (“we do not have either the understanding or the
                 support of any Member State of the Alliance”) is further confirmation
                 that the Applicant knew that the above‑mentioned concerns represented
                 the collective position of the Alliance and not simply the views of Greece.
                   49. The following remarks made during the press conference of 23 Jan‑
                 uary 2008 by NATO’s Secretary‑General, the Applicant’s Prime Minister
                 and a NATO spokesperson are also significant.
                   Jaap de Hoop Scheffer (NATO Secretary‑General):
                         “So that is how I can describe the atmosphere. That is what is
                      important. Euro‑Atlantic integration of course also demands and
                      requires good neighbourly relations and it is crystal clear that there
                      were a lot of pleas from around the table to find a solution for the
                      name issue, which is not a NATO affair. This is Mr. Nimetz, Ambas‑
                      sador Nimetz, under the UN roof . . . But I would not give you a
                      complete report if I would not say referring to the communiqué by
                      the way of the NATO Foreign Ministers last December where there
                      is this line on good neighbourly relations and the name issue.”


                 Nikola Gruevski (Prime Minister of the FYROM):
                         “The discussion of the Ambassador of Greece was with many ele‑
                      ments. He also recognized the progress that Macedonia did in the last
                      period and of course he stressed the positions where it is necessary for
                      more progress in the future. And I would say again of course, looking
                      from his position, he stressed the issue connected with the name.”

                 James Appathurai (NATO Spokesperson):
                        “[T]he name has to be changed . . . compromise means a change in
                      the name.”

                    48 Statement by President of the Republic Branko Crvenkovski to the Parliament of the

                 FYROM on 3 November 2008 (mentioned above). Counter‑Memorial of Greece, Vol. II,
                 Part B, Ann. 104.

                                                                                                      98




5 CIJ1026.indb 193                                                                                          20/06/13 08:42

                              application of interim accord (diss. op. roucounas)                      739

                 Nikola Gruevski (Prime Minister):
                             “About the compromise. We have [the] feeling that when Greece is
                          talking about compromise, they are actually talking about changing
                          of the name and we believe that there are better approach[es] for
                          solving of this issue.” 49
                    50. If Article 11 is considered as a whole rather than in separate sec‑
                 tions, whether there was an “objection” or not becomes a false dilem­ma.
                 NATO has its own procedures, which are based, in all respects, on the
                 consensus of its member States. The officials of the Organization have re‑
                 peatedly stated that there was no veto within NATO. Paragraph 20 of the
                 Bucharest Summit Declaration of 3 April 2008 states, among other things:
                            “Within the framework of the UN, many actors have worked hard
                          to resolve the name issue, but the Alliance has noted with regret that
                          these talks have not produced a successful outcome. Therefore we
                          agreed that an invitation to the former Yugoslav Republic of Mace‑
                          donia will be extended as soon as a mutually acceptable solution to
                          the name issue has been reached. We encourage the negotiations to
                          be resumed without delay and expect them to be concluded as soon
                          as possible.” 50
                    51. The Organization has thus left the invitation open until the question
                 of the name is resolved. It is therefore permissible to ask how, in accepting
                 the arguments of the Applicant, which has taken no steps towards settling the
                 difference over the name, the Court would be helping to pave the way towards
                 its participation in NATO. The Court was right to reject the FYROM’s
                 request for reparation (point 3 of the operative part of the Judgment).
                    52. A State, unless it has designs on other States, protects its identity
                 by distinguishing itself from others. As far as NATO is concerned, the
                 adoption by each member State of a unique name protects the unity of
                 the Alliance and avoids any unnecessary confusion or conflicts of identity
                 for the members of the armed forces, not only when they are on peace‑
                 keeping missions, but in particular in times of combat and when the
                 “rules of engagement” 51 apply, when it is imperative that there be trust
                 between the members of participating States’ armed forces. As I have
                 already pointed out, NATO is not one of many intergovernmental orga‑

                     49 Counter‑Memorial of Greece, Vol. II, Part A, Ann. 26.
                     50 Bucharest Summit Declaration, 3 April 2008, para. 20.
                     51 I experienced first‑hand the need for unity within NATO in the years following the

                 adoption of the First Additional Protocol of 1977 to the 1949 Geneva Conventions, when
                 an article by Bernhard Graefrath, “Zum Anwendungsbereich der Ergänzungsprotokolle zu
                 den Genfer Abkommen vom 12 August 1949”, published in Staat und Recht, Vol. 29, 1980,
                 p. 133 et seq., sparked a discussion within the Alliance on the scope of Article 35, para‑
                 graph 3, of that Protocol concerning the use of nuclear weapons and the extent to which
                 it was applicable to the Alliance’s member States, parties and non‑parties to the Protocol.
                 The Alliance presented a united front on that subject.


                                                                                                         99




5 CIJ1026.indb 195                                                                                             20/06/13 08:42

                          application of interim accord (diss. op. roucounas)              740

                 nizations. It is a military alliance and its specific nature weighs heavily on
                 the mutual relations between its member States.


                      VII. The Scope of the Obligations Assumed by the Parties

                    53. The Court’s reading of the phrase “agrees not to object” compro‑
                 mises the Respondent’s established international competencies. This is
                 another reason to repeat that Article 11 must be interpreted as a whole,
                 and not in a fragmented fashion. A balanced reading of Article 11 does
                 not infringe on any entity’s sovereignty or competences. It would also
                 have enabled the Court to find that the Respondent was not prohibited,
                 legally or politically, from making public (which implies that the Appli‑
                 cant was aware of the Respondent’s position) the reasons why, in its view,
                 the Applicant’s deliberate attitude was in breach of the Interim Accord
                 and failed to meet the conditions of Article 10 of the North Atlantic
                 Treaty, despite the repeated calls from the Alliance’s organs for settle‑
                 ment of the dispute over the name. The warnings issued by the North
                 Atlantic Council and other organization officials to the Applicant did not
                 change its unilaterally established road map, which confirms that it has
                 no intention of modifying its conduct. The Applicant is thus seeking
                 acceptance of the idea that, irrespective of its conduct, the Respondent
                 should not object to its candidature.



                     VIII. The “Practice of the Organization”, the Violations of
                              Resolution 817 and of the Interim Accord
                                 and the Protests of the Respondent

                    54. The Judgment refers in several places to the practice “of” the Orga‑
                 nization. What it should refer to, however, is the practice “within” the
                 Organization, that is to say, not simply the conduct of the organs and
                 other components of the organization, but also that of its member States.
                 Moreover, the Court shows a particular predilection, which is difficult to
                 explain, for resolution 817. However that may be, resolution 817 is only
                 incorporated into Article 5 of the Interim Accord to the extent that it
                 invokes “the difference over the name”. Thus, independently of resolu‑
                 tion 817, which is clearly binding on the Applicant within the United
                 Nations, the latter is also bound by the same obligation to use only the
                 name FYROM in any international organization in which it participates
                 or will participate in the future, pending the settlement of the question of
                 the definitive name by mutual agreement.
                    55. It goes without saying that “practice” implies common consent,
                 without which there can be no “practice”. Although this is mentioned
                 only fleetingly in the Judgment, anyone who has had dealings with inter‑
                 national organizations since 1991 will be aware of the endless disputes,

                                                                                           100




5 CIJ1026.indb 197                                                                                20/06/13 08:42

                            application of interim accord (diss. op. roucounas)                           741

                 both written and oral, between the representatives of the Parties on the
                 subject of the name, as well as Greece’s ongoing and repeated opposition
                 to the Applicant’s use of its constitutional name.
                    56. International protest is a legal concept of customary law, whereby
                 a subject of international law objects to an official act or the conduct of
                 another subject, which it considers to be in breach of international law 52.
                 Protest acquires greater weight when it opposes an act or conduct which
                 is inconsistent with the international obligations of the other subject of
                 international law. It has the effect of preserving the rights of the protest‑
                 ing subject and bringing to the fore the unlawful nature of the official act
                 or conduct at issue. It is further strengthened by and becomes indisput‑
                 able through its repetition.
                    57. The legal character and effects of protest have long been confirmed
                 by international jurisprudence. In the Chamizal Arbitral Award (1911), as
                 well as in the decisions of the Permanent Court and of this Court in the
                 cases concerning Jaworzina (1923), Interpretation of Peace Treaties (1950),
                 Fisheries (1951), Minquiers and Ecrehos (1953), Continental Shelf (1982),
                 Military and Paramilitary Activities in and against Nicaragua (1984),
                 Land, Island and Maritime Frontier Dispute (1992), Land and Maritime
                 Boundary between Cameroon and Nigeria (2002) and Certain Questions of
                 Mutual Assistance in Criminal Matters (2008), account was taken either of
                 the protests actually carried out by one or both Parties to the dispute, or
                 of the absence of protest in respect of a given act or situation. The world’s
                 highest Court has never relied on the number of protests at issue in order
                 to determine their legal effect. In the present Judgment, however, it finds
                 eight (8) protests to be insufficient; moreover, it contests the many other
                 protests carried out by Greece against the use by the FYROM of its con‑
                 stitutional name within international organizations in the period from the
                 conclusion of the Interim Accord to the FYROM’s application to join
                 NATO. By introducing a quantitative measure in this way in order to
                 determine the legal status of an international act, the Court undermines
                 the very concept of international protest 53.


                   58. Furthermore, I cannot understand why the Court was not satisfied
                 by Greece’s repeated protests against the use by the Applicant of a name
                 other than the FYROM within international organizations, and against
                 other violations of the Accord, all of which relate, directly or indirectly,
                 to the question of the name. I conducted a rough count, based solely on

                    52 See E. Suy, Les actes juridiques unilatéraux en droit international public, Paris, LGDJ,

                 1962, p. 79 ; Ch. Eick “Protest”, Max Planck Encyclopedia of Public International Law
                 (accessed on 29 September 2011).
                    53 It is true that, in its Advisory Opinion on the Reparation for Injuries Suffered in the

                 Service of the United Nations (Advisory Opinion, I.C.J. Reports 1949, p. 185), the Court
                 invoked a quantitative measure (“fifty States”), but that measure had no legal effect on the
                 creation by the States of an organization possessing objective international personality.


                                                                                                          101




5 CIJ1026.indb 199                                                                                                20/06/13 08:42

                             application of interim accord (diss. op. roucounas)                                  742

                 the documents produced by the Respondent, and was able to find some
                 85 protests on its part 54. In seeking to demonstrate the Respondent’s pur‑
                 ported approval of the Applicant’s use of its constitutional name within
                 the United Nations, the Judgment invokes an internal document (non-
                 paper) and a letter sent to the Secretary‑General by a representative of
                 the Respondent, both of which date from 1993 55. The internal document
                 (non-paper), however, focuses on the technical arrangements for the
                 FYROM’s participation in the day‑to‑day activities of the United
                 Nations; the letter from the Respondent’s Minister for Foreign Affairs
                 refers to the question of the name in its very first sentence following the
                 introductory paragraph, with the body of the text listing a number of
                 other measures which the Applicant was required to take.


                                                IX. Good Neighbourliness

                    59. Legally, the notion of good neighbourliness does not play a major
                 role in the area of international relations. One author of a detailed study
                 on the subject states that “it is in the State’s interest to respect the general
                 obligations vis‑à‑vis other States, because each obligation presupposes
                 the right to claim reciprocity from the other party” 56. A distinction is
                 made between the right of neighbourliness and the right of good neigh‑
                 bourliness, the borders of which are not always clearly defined. Neverthe‑
                 less, both are evolving concepts, and when good neighbourliness is
                 embodied in an international treaty, it becomes a legal principle, to be
                 read in conjunction with the fundamental principles laid down by the
                 United Nations Charter, among which good faith features prominently. I
                 would add that, although that principle is normally applied in the politi‑
                 cal domain, commentaries on the Charter of the United Nations generally
                 accord it a legal sense, namely the mutual right of neighbouring States to
                 the protection of their legitimate interests. It should be stated, moreover,
                 that the principle of good neighbourliness is not binding on States alone.
                 To the extent that its non‑observance may compromise the actions of the
                 organs of the international community, it is also an obligation incumbent
                 on international organizations, which must ensure that it is respected.
                 The importance of good neighbourliness (which limits the Parties’ free‑
                 dom of action in seven places in the Interim Accord 57, and with good

                    54 Protests within international organizations: Counter‑Memorial of Greece, Vol. II,

                 Part A, Anns. 2, 3, 6, 11, 12; Counter‑Memorial, Vol. II, Part B, Ann. 146; Rejoinder of
                 Greece, Vol. II, Anns. 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26,
                 27, 28, 29, 30, 31, 32, 33, 35, 36, 37, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 59 and 60. TOTAL: 50.
                    Protests to the FYROM: Counter‑Memorial of Greece, Vol. II, Part A, Anns. 40, 41,
                 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 55, 56, 57, 58, 59, 60, 61, 63, 65, 66, 67, 70, 71, 72,
                 73, 74, 75, 76, 77, 79 and 80; Rejoinder of Greece, Vol. II, Ann. 63. TOTAL: 35.
                    55 Memorial of the former Yugoslav Republic of Macedonia, Vol. II, Ann. 30.
                    56 I. Pop, Voisinage et bon voisinage en droit international, Paris, Pedone, 1980, p. 333.
                    57 Articles 2, 3, 4, 6, 7, 9 and 10.



                                                                                                                   102




5 CIJ1026.indb 201                                                                                                         20/06/13 08:42

                           application of interim accord (diss. op. roucounas)                  743

                 reason) is apparent a contrario from the Court’s finding in the Oil Plat‑
                 forms case that “the object and purpose of the Treaty of 1955 was not to
                 regulate peaceful and friendly relations between the two States in a gen‑
                 eral sense” (Oil Platforms (Islamic Republic of Iran v. United States of
                 America), Preliminary Objection, Judgment, I.C.J. Reports 1996 (II),
                 p. 814, para. 28). The object and purpose of the Interim Accord is pre‑
                 cisely to regulate peaceful relations between the Parties, and that is why
                 provision was made for the Applicant to be referred to provisionally and
                 for all purposes as the FYROM within international organizations, pend‑
                 ing the settlement of the difference by negotiation.
                    60. Most notably, the question of good neighbourliness was rekindled
                 in the 1980s in the Balkans by Romania, supported in particular by
                 Yugoslavia 58. Furthermore, it is not by chance that both Security Council
                 resolutions, the Interim Accord and NATO’s communiqués all mention
                 good neighbourliness. Nor is it by chance that Articles 2, 3, 4, 6, 7, 9
                 and 10 of the Accord contain provisions in that regard and, for the most
                 part, are directed at the Applicant. It should be recalled that immediately
                 after the FYROM achieved independence in 1991, its constitution, its
                 national flag, and a cascade of actions and statements by its authorities
                 and non‑governmental elements triggered a wave of hostility towards
                 Greece, which was also expressed by irredentist agitators, and through
                 demands aimed at the Greek historical and cultural heritage. The repeated
                 protests of Greece in 1991, 1993 and 1995 forced the new State to modify
                 its constitution and change its national flag, so that it no longer featured
                 the Sun of Vergina (Vergina, the capital of classical Macedonia, is in
                 Greece and has been a part of the territory of Greece since 1913), and
                 obliged its authorities to take further measures considered necessary in
                 order for Greece to recognize it. The acts of provocation continued in
                 various forms: irredentist claims concerning the geographical and ethnic
                 frontiers of the FYROM, extending to areas beyond its political borders,
                 school books, maps, official encyclopedias and inflammatory speeches 59.




                             X. Rights and Obligations in relation to Third
                                        Parties under Article 22

                   61. Article 22 reads as follows: “The Interim Accord is not directed
                 against any other State or entity and it does not infringe on the rights and
                 duties resulting from bilateral and multilateral agreements already in
                 force that the parties have concluded with other States or international
                 organizations.” Article 8 of the North Atlantic Treaty provides, for its

                    58 S. Sucharitkul, “The Principles of Good‑Neighbourliness in International Law”,

                 Jugoslovenska revija za međunarodno pravo, Vol. 43, 1996, p. 395 et seq., p. 399.
                    59 Counter‑Memorial of Greece, Vol. II, Part B, Ann. 81 et seq.



                                                                                                 103




5 CIJ1026.indb 203                                                                                      20/06/13 08:42

                           application of interim accord (diss. op. roucounas)                        744

                 part: “Each party declares that none of the international engagements
                 now in force between it and any other of the parties or any third State is
                 in conflict with the provisions of this Treaty, and undertakes not to enter
                 into any international engagement in conflict with this Treaty.” I would
                 recall that the Court does not have jurisdiction to interpret this Article.
                    62. Article 22 is not a “standard clause”. This is evidenced by the fact
                 that when such a safeguard clause is included in a treaty, its wording dif‑
                 fers according to the parties’ objective 60. Article 22 is a response to the
                 concern expressed by those who study the law of treaties and who, taking
                 account of the problems of interpretation and uncertainties caused by the
                 silence of international agreements on the relationship between those
                 agreements and other earlier or subsequent treaties, ask the drafters of
                 such instruments to take care to include specific provisions in that con‑
                 nection, so as to avoid any potential doubt resulting from the interpreta‑
                 tion of Article 30 of the Vienna Convention on the Law of Treaties 61. In
                 the present case, the relevant provision is Article 30, paragraph 2, which
                 states that: “[w]hen a treaty specifies that it is subject to, or that it is not
                 to be considered as incompatible with, an earlier or later treaty, the provi‑
                 sions of that other treaty prevail”.
                    63. Provisions such as those contained in Article 22 are designed to
                 cover the whole of the treaty in which they are incorporated. That Article
                 therefore applies to the Accord as a whole and to Article 11, paragraph 1,
                 in particular. NATO is clearly an international organization as referred
                 to in Article 22 and that Article should therefore be read in conjunction
                 with Article 8 of the North Atlantic Treaty, which prevents a member
                 State from waiving its rights and duties towards the Alliance. Moreover,
                 by including Article 22 in the Interim Accord, both Parties were deemed
                 to be aware of its scope in light of the specific military and defence‑related
                 nature of NATO’s constituent treaty.
                    64. In support of its interpretation of the scope of Article 22 — which
                 differs from that which I have just given — the Court invokes a decision
                 of the Court of Justice of the European Communities in its Judgment (see
                 paragraph 109). I would question the weight of that decision, since it is
                 well known that the organs of the European Union regularly go beyond
                 the notion of “fragmentation” in distinguishing themselves from general
                 international law. Moreover, the European Commission constantly points
                 out that it is a “general interpretation” in the Union’s “judicial practice”
                 that “its internal order is separate from international law” 62.

                    60 See the various examples given in E. Roucounas, “Engagements parallèles et contra‑

                 dictoires”, Collected Courses of the Hague Academy of International Law, Vol. 206, 1987,
                 pp. 90‑92.
                    61 See Sir I. Sinclair, “Problems Arising from a Succession of Codification Conventions

                 on a Particular Subject”, Provisional Report, Yearbook of the Institute of International
                 Law, Lisbon Session, Vol. 66-I, 1995, pp. 195‑214, p. 207.
                    62 United Nations General Assembly, A/CN.4/637, 14 February 2011, International

                 Law Commission, Sixty‑Third Session, “Responsibility of International Organizations.
                 Comments and Observations Received from International Organizations”, p. 19, para. 1.

                                                                                                      104




5 CIJ1026.indb 205                                                                                            20/06/13 08:42

                           application of interim accord (diss. op. roucounas)                    745

                   65. The fact that the Interim Accord also contains provisions relating
                 to the European Union can be explained not only by the sui generis cha­
                 racter of that Union (whether or not it is an international organization in
                 the classic sense), but also by the economic and commercial integration
                 that participation in the Union entails for its member States and by the
                 fact that the matters in question fall within the Union’s jurisdiction. Fur‑
                 ther, the 1957 Treaty of Rome, as amended, provides procedural mecha‑
                 nisms for any instances of incompatibility with obligations towards third
                 States; the Interim Accord, on the other hand, like other treaties with
                 provisions similar to Article 22, does not include any such procedural
                 mechanism to deal with incompatibility.


                          XI. Reliance, in the Alternative, on the Principle of
                                   Exceptio Non Adimpleti Contractus

                    66. Latin terms are not always well chosen. However, the exceptio in
                 question expresses a principle so just and so equitable (Diversion of Water
                 from the Meuse, Judgment, 1937, P.C.I.J., Series A/B, No. 70, dissenting
                 opinion of Judge Anzilotti, p. 50 ; ibid., dissenting opinion of Judge Hud‑
                 son, pp. 75‑78) that it can be found in one form or another in every legal
                 system. It is the corollary of reciprocity and synallagmatic agreements. It
                 follows that Article 60 of the Vienna Convention on the Law of Treaties
                 is not the sole form of expression of the exceptio. As a defence to the
                 non‑performance of an obligation, it is a general principle of law, as
                 enshrined in Article 38, paragraph 1 (c), of the Statute of the Court. Yet,
                 as the Court found in the case concerning Military and Paramilitary
                 Activities in and against Nicaragua, general international law and treaty
                 law constantly overlap. Article 60 does not deprive the injured party of
                 the right to invoke the exceptio. In particular, it does not make provision
                 for every scenario in which the injured party reacts to the non‑perfor‑
                 mance by the other contracting party of its obligations. It is true that the
                 Court 63 has not had occasion to rule in detail on the issue. Over a period
                 of several decades, it is, however, possible to find references to it not only
                 in the opinions of Judges Dionisio Anzilotti (who should be credited for
                 taking a pedagogical view of the role of the international judge) and Hud‑
                 son of the Permanent Court, but also in those of Judges de Castro and
                 Schwebel of the present Court (Diversion of Water from the Meuse, Judg‑
                 ment, 1937, P.C.I.J., Series A/B, No. 70, dissenting opinion of Judge Hud‑
                 son, p. 77; Legal Consequences for States of the Continued Presence of
                 South Africa in Namibia (South West Africa) notwithstanding Security
                 Council Resolution 276 (1970), Advisory Opinion, I.C.J. Reports 1971,
                 separate opinion of Judge de Castro, p. 213; Appeal Relating to the Juris‑
                 diction of the ICAO Council (India v. Pakistan), Judgment, I.C.J. Reports

                    63 See, however, W. Jenks’s comments concerning the PCIJ in The Prospects of Inter­

                 national Adjudication, 1964, p. 326, note 30.

                                                                                                  105




5 CIJ1026.indb 207                                                                                        20/06/13 08:42

                            application of interim accord (diss. op. roucounas)                        746

                 1972, separate opinion of Judge de Castro, p. 129; Military and Paramili‑
                 tary Activities in and against Nicaragua (Nicaragua v. United States of
                 America), Merits, Judgment, I.C.J. Reports 1986, dissenting opinion of
                 Judge Schwebel, p. 380).
                    67. In respect, more specifically, of paragraph 3 (b) of Article 60 of the
                 Vienna Convention on the Law of Treaties, Paul Reuter, who attended
                 the Vienna Conference of 1968‑1969 and was Special Rapporteur of the
                 International Law Commission on the Law of Treaties between States
                 and International Organizations, stated that, during the drafting of that
                 provision, the term “or” (and not “and”) between the words “object” and
                 “purpose” had been chosen, so as to give the party claiming injury a
                 greater freedom of action 64. For 16 years, Greece has responded mildly to
                 the Applicant’s practices and, in the case of the latter’s application to join
                 NATO, it did not seek a suspension or termination of the Accord as such.
                 In so doing, it made its position widely known, but without invoking spe‑
                 cific articles of the Interim Accord. We should not allow unthinking for‑
                 malism to take us back to ancient Roman times, where certain formal
                 procedures determined the precise rights and obligations of the parties. It
                 is, however, important not to lose sight of the wording of Article 65,
                 paragraph 5, of the Vienna Convention on the Law of Treaties, which
                 provides that: “[w]ithout prejudice to Article 45, the fact that a State has
                 not previously made the notification prescribed in paragraph 1 shall not
                 prevent it from making such notification in answer to another party
                 claiming performance of the treaty or alleging its violation”.


                                               XII. Countermeasures

                    68. Also in the alternative, the Respondent invokes countermeasures
                 as a circumstance precluding wrongfulness. As we know, that circum‑
                 stance has been codified, together with certain aspects of progressive
                 development of international law, in the ILC Articles on the “Responsi‑
                 bility of States for Internationally Wrongful Acts” 65. In regard to the role
                 of circumstances precluding wrongfulness, the ILC observed that invok‑
                 ing such a circumstance does not “annul or terminate the [underlying]
                 obligation”. Rather, circumstances precluding wrongfulness “provide a
                 justification or excuse for non‑performance”; they “operate as a shield
                 rather than a sword” 66.
                    69. As the Court has noted on several occasions, the adoption of
                 ­countermeasures presupposes, first of all, the prior existence of an inter‑

                   64 P. Reuter, “Solidarité et divisibilité des engagements conventionnels”, in Y. Dinstein

                 and M. Tabory (eds.), International Law at a Time of Perplexity. Essays in Honour of
                 Shabtai Rosenne, Dordrecht, 1989, pp. 623‑634, p. 628, note 9.
                   65 See the Report of the ILC, Fifty‑Third Session, UN doc. A/56/10, Art. 22 and

                 Arts. 49‑54.
                   66 Op. cit. supra note 65, p. 71.



                                                                                                       106




5 CIJ1026.indb 209                                                                                             20/06/13 08:42

                               application of interim accord (diss. op. roucounas)          747

                 nationally wrongful act (see in particular United States Diplomatic and
                 Consular Staff in Tehran (United States of America v. Iran), Judgment,
                 I.C.J. Reports 1980, pp. 27‑28, para. 53; Military and Paramilitary Activities
                 in and against Nicaragua (Nicaragua v. United States of America), Merits,
                 Judgment, I.C.J. Reports 1986, p. 106, para. 201; Gabčíkovo‑Nagymaros
                 Project (Hungary/Slovakia), Judgment, I.C.J. Reports 1997, pp. 55‑56,
                 para. 83). In that connection, the Respondent invokes a series of viola‑
                 tions of the Interim Accord by the FYROM, and in particular violations
                 of Articles 5, 6, 7, and 11 of that Accord, which occurred before the
                 Bucharest Summit. It has, therefore, satisfied the substantive conditions
                 for the implementation of countermeasures.
                    70. Moreover, as the ILC has stated:
                             “Countermeasures are limited to the non‑performance for the time
                          being of international obligations of the State taking the measures
                          towards the responsible State. Countermeasures shall, as far as pos‑
                          sible, be taken in such a way as to permit the resumption of perfor‑
                          mance of the obligations in question.” 67
                    71. The Court reaffirmed the principle of the reversibility of counter‑
                 measures in the Gabčíkovo‑Nagymaros case. According to the Court, the
                 purpose of a countermeasure “must be to induce the wrongdoing State to
                 comply with its obligations under international law, and . . . the measure
                 must therefore be reversible” (see Gabčíkovo‑Nagymaros Project (Hungary/
                 Slovakia), Judgment, I.C.J. Reports 1997, pp. 56‑57, para. 87). In the
                 present case, and assuming that the Respondent’s attitude to the subject of
                 the Applicant’s admission to NATO constitutes a countermeasure, that
                 countermeasure is, by its nature, reversible at any time.
                    72. As far as the procedural conditions governing recourse to counter‑
                 measures are concerned, the ILC proposed a provision which constitutes
                 a mix of codification and progressive development of international law.
                 Article 52, paragraph 1, of the Draft Articles on the Responsibility of
                 States provides that “[b]efore taking countermeasures, an injured State
                 shall: (a) call upon the responsible State . . . to fulfil its obligations”. To
                 that first condition, the ILC adds a second, according to which the injured
                 State must “notify the responsible State of any decision to take counter‑
                 measures and offer to negotiate with that State” (Art. 52, para. 1 (b)). It
                 will be noted in this respect that an attempt to resolve the difference by
                 friendly means — and not the failure of negotiations — is the norm
                 required by customary law. On the other hand, international custom does
                 not appear to demand notification of the decision to adopt countermea‑
                 sures. It is also necessary to point out that neither the Court nor the ILC
                 have specified the exact form of the steps to be taken before the adoption
                 of countermeasures. This lack of precision reflects customary law, which
                 is characterized by a certain flexibility in that respect.


                     67   Op. cit. supra note 65, Art. 49, paras. 2 and 3, p. 58.

                                                                                            107




5 CIJ1026.indb 211                                                                                 20/06/13 08:42

                            application of interim accord (diss. op. roucounas)                        748

                    73. That leaves the substantive condition governing the adoption of
                 countermeasures, namely proportionality. That principle has long been
                 accepted in State practice and jurisprudence. Its positive formulation has
                 been confirmed by the Court, first in the case concerning Military and
                 Paramilitary Activities in and against Nicaragua (Nicaragua v. United States
                 of America), Merits, Judgment, I.C.J. Reports 1986, p. 127, para. 249 (see
                 also the Advisory Opinion on the Legality of the Threat or Use of Nuclear
                 Weapons, I.C.J. Reports 1996, para. 41 et seq., on the application of the
                 principle of proportionality to self‑defence), then in the Gabčíkovo‑Nagymaros
                 case; Article 51 of the ILC text on the Responsibility of States provides that
                 “[c]ountermeasures must be commensurate with the injury suffered, taking
                 into account the gravity of the internationally wrongful act and the rights
                 in question”.
                    74. In its written and oral pleadings, the Applicant does not respond,
                 or responds only generally, or even selectively, to the concrete examples
                 of violations of the Interim Accord complained of by the Respondent 68.
                 Whatever the current state of international law relating to counte­          r­
                 measures, the measure adopted by the Respondent satisfies the condition
                 of proportionality, taking into account the full extent of the injury suffered
                 on account of the violations of Articles 5, 6, 7 and 11 of the Interim Accord.
                 Yet, in its assessment of those violations, the Court fails to address
                 the substance of the issues.
                    75. In conclusion, many of those who read the Judgment will certainly
                 wonder how — whether by deduction or induction — the Court reached
                 its decision.

                                                              (Signed) Emmanuel Roucounas.




                    68 See the protests by Greece in the Counter‑Memorial, Vol. II, Part A, Ann. 62;

                 Counter‑Memorial, Part B, Anns. 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95,
                 96, 97, 98, 99, 100, 101, 102, 109, 118 and 124. Total: 26. The Applicant responds to the
                 violations of diplomatic and consular law, but not to those concerning school books, maps
                 and official encyclopedias.

                                                                                                       108




5 CIJ1026.indb 213                                                                                             20/06/13 08:42

